Citation Nr: 0215384	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-22 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling, from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1999 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the veteran was granted 
service connection for PTSD and assigned a 30 percent rating, 
effective from November 1998.

In June 2001, the Board remanded the veteran's claim in order 
to request treatment records, obtain an examination, and 
notify the veteran of new legislation.  In December 2001, the 
RO increased the veteran's rating to 50 percent, effective 
from August 30, 2000.  
  

FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Before November 5, 1999, the veteran's PTSD more nearly 
approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

3.  From November 5, 1999, the veteran's PTSD more nearly 
approximates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  Before November 5, 1999, the schedular criteria for a 
rating higher than 30 percent for residuals of PTSD are not 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.130 Diagnostic Code 9411 (2001).

2.  From November 5, 1999, the schedular criteria for a 
rating of 50 percent, and no higher, for residuals of PTSD 
are met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1999, the veteran was granted service connection 
for PTSD and a 30 percent rating was assigned under 
Diagnostic Code 9411, effective from November 19, 1998.  In 
June 2001, the Board remanded the veteran's claim in order to 
request treatment records, obtain another VA examination, and 
notify the veteran of new legislation.  

In December 2001, the RO increased the veteran's rating to 50 
percent, effective from August 30, 2000.  The appeal for a 
higher rating for PTSD remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's PTSD.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted a distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  Therefore, the Board will evaluate the 
level of impairment due to the disability throughout the 
entire time of the claim as well as consider the possibility 
of "staged ratings". 

In this case, the Board concludes that a rating of 30 percent 
before November 5, 1999, and of 50 percent thereafter, is 
appropriate for the reasons set forth below.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  

A 30 percent rating is given for PTSD that causes 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal) with symptoms of depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2001).

A 50 percent rating is assigned under Diagnostic Code 9411 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating is assigned for PTSD that causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9411 (2001).

A 100 percent rating is assigned for PTSD that causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411 (2001).

In an October 1999 VA examination report, the veteran 
complained of nightmares, insomnia, night sweats, 
irritability, and isolation.  The examiner stated in the 
report that the veteran exhibited a serious mood and moderate 
impairment of attention as well as good insight and social 
judgment.  A GAF score of 61, reflecting mild to moderate 
symptoms of PTSD, was recorded.  This does not support a 
rating higher than 30 percent for PTSD.

The veteran also received outpatient treatment for his PTSD 
from a VA Stress Treatment Program and Readjustment 
Counseling Service.  A November 5, 1999 letter submitted by 
the veteran's therapist stated that his PTSD symptoms 
consisted of "recurrent, distressing recollections of combat 
trauma; recurrent, disturbing nightmares; arousal of anxious 
feeling when traumatic recollections occur; efforts to avoid 
thoughts; attempts to avoid activities and other reminders of 
war; difficulties falling asleep and staying asleep; 
excessive irritability; inability recall certain aspects of 
trauma; and the tendency to become easily startled."  The 
letter noted that the veteran had been tearful and displayed 
other signs of emotional distress during treatment.  
Diagnoses of chronic and severe PTSD and major depressive 
disorder were listed, as was a GAF score of 45.  In August 
2000, a similar letter was submitted from the veteran's 
physician and therapist.  It addressed information already 
discussed above, and noted that "exacerbation of PTSD 
symptoms following retirement is a phenomenon frequently 
encountered by WWII veterans".  It again listed a GAF score 
of 45.

In the September 2000 VA examination report, the examiner 
observed that the veteran was emotionally distraught.  The 
veteran complained of experiencing regression in his social 
life and deterioration in his martial relationship in 
addition to symptoms already discussed above.  In a November 
2001 VA examination report, the veteran complained of 
symptoms including insomnia, intrusive thoughts, nightmares, 
cold sweats, feelings of guilt, problems with concentration, 
irritability, and chronic anxiety.  The examiner stated that 
the veteran's mood showed a tendency to irritability, 
sadness, anxiety, and depressive symptoms during the 
examination.  The veteran denied experiencing hallucinations 
and suicidal ideation during the November 2001 examination.  
In the examination report, the examiner commented that the 
veteran's difficulty in concentration came from his 
preoccupation with his own problems and anxiety about his 
condition not improving.  The veteran's general functioning 
was deemed adequate however the examiner found that he could 
be subject to depression.  The examiner also noted that the 
veteran exhibited some poor judgment. 

The October 1999 examination report lists the veteran's score 
on the Global Assessment of Functioning Scale (GAF) as 61.  A 
score between 61-70 on the Global Assessment of Functioning 
Scale is deemed to represent some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
relationships.  The November 1999 and August 2000 letters, in 
contrast, show the veteran's GAF score was 45.  The September 
2000 and November 2001 examination reports both listed the 
GAF score as 50.  A score between 41-50 on the Global 
Assessment of Functioning Scale is deemed to represent 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  Thus, the 
November 5, 1999 letter is the earliest evidence that 
supports a higher rating for PTSD.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the Board finds that the evidence 
supports the assignment of an increased rating of 50 percent 
for PTSD beginning November 5, 1999.  The November 1999 
letter from the veteran's physician and therapist details 
that his PTSD symptoms were considered chronic and severe at 
that time and that he displayed emotional distress during 
treatment.  

The Board finds, however, that the evidence does not support 
the assignment of a rating higher than 50 percent for PTSD 
after November 5, 1999.  Based on the evidence discussed 
above, the veteran has a history of experiencing symptoms of 
depression, intrusive thoughts, nightmares, anxiety, chronic 
sleep impairment, marital problems, decreased concentration, 
impaired judgment, lack of motivation, and mood disturbances.  
This evidence shows that the veteran's PTSD symptoms continue 
to meet or more nearly approximate the severity of 
occupational and social impairment needed for a 50 percent 
rating under Diagnostic Code 9411 from November 5, 1999.  See 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2001), 
38 C.F.R. § 4.7.  
 
The evidence also does not more nearly approximate a 70 
percent rating under Diagnostic Code 9411.  The examiner 
stated in his November 2001 report that the veteran "does 
not seem to have any other life than constantly reliving the 
memories of his war experiences".  However, the veteran does 
not have symptoms such as suicidal ideation, ritualistic 
behavior, impaired judgment, near-continuous panic or 
depression, or impaired impulse control.  The evidence also 
does not more nearly approximate a 100 percent rating under 
Diagnostic Code 9411 as the veteran's PTSD symptoms alone do 
not approximate total occupational and social impairment.  In 
short, the veteran does not exhibit the level of occupational 
and social impairment needed in order to receive a disability 
rating higher than 50 percent. 

The Board also notes that referral for consideration of an 
extraschedular rating is not appropriate.  As discussed 
above, the schedular rating criteria are not inadequate to 
rate this disability.  They provide a full range of ratings, 
up to 100 percent, but the veteran does not meet the 
schedular criteria for a higher rating.  Moreover, he does 
not present such an exceptional or unusual disability picture 
due to his PTSD so as to make the application of the regular 
schedular criteria impractical.  He has not required frequent 
hospitalization for PTSD nor does the record otherwise show 
that the PTSD markedly interferes with his employment.  See 
38 C.F.R. § 3.321 (2001); Floyd v. Brown, 9 Vet. App. 88 
(1996), Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that a change in the law, on November 9, 
2000, redefined VA's duty to assist and included an enhanced 
duty to notify the claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp.).  Implementing regulations for 
VCAA have been published.  66 Fed. Reg. 45,620 (Aug. 29,2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Except for amendments not applicable, 
these provisions of the regulations merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The RO advised the veteran of the evidence necessary to 
support his claim for entitlement to an increased rating for 
PTSD.  The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  Moreover, the veteran has 
been given multiple VA examinations.  The Board finds that 
VA's duty to assist the claimant under applicable provisions 
has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

This case differs from Quartuccio, in which the Court vacated 
and remanded the Board's decision for VA to obtain additional 
records, i.e., Social Security records, and noted that 
communications from VA did not meet the standard subsequently 
erected by the VCAA, in that they did not specify who is 
responsible for obtaining which evidence.  In this case, 
there is no additional development needed.  Consequently, any 
defect in such notice would not prejudice the veteran in this 
instance.  The Board finds that VA's duties to assist the 
claimant and to notify him of the evidence necessary to 
substantiate his claim has been satisfied.


ORDER

A rating higher than 30 percent for residuals of PTSD prior 
to November 5, 1999 is denied.  A schedular 50 percent, but 
no greater than 50 percent, rating for residuals of PTSD is 
granted from November 5, 1999, subject to the laws and 
regulations governing the disbursement of monetary benefits. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

